Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2014/0210338 A1) in view of Amako et al (US 2016/0032148 A1).
With regards to claim 1, Matsumura discloses an LED sheet material formed of a crosslinkable silicone resin (i.e., optical resin sheet), a phosphor material (i.e., a component (A) in the form of fluorescent substance or reflective material), and a fluorescent pigment, the LED sheet material having a thickness variation of plus or minus three percent measured by subtracting a maximum and a minimum thickness (Matsumura: para. [0003]-[0009], [0049], [0060], and [0080]; claims 1 and 6). Since the difference between maximum and minimum thickness is the largest thickness variation observed at any two measured points in the material of Matsumura, the thickness variation at a center and edge must be either identical or less than that of the maximum and minimum. Matsumura creates a phosphor sheet of 100 mm square, which corresponds to an area of 10,000 mm2 (i.e., 100 mm x 100 mm = 10,000 mm2) (Matsumura: para. [0119]). The sheet has a thickness of 10 to 1000 microns, which, based on the examples of Matsumura, is measured from the center (Matsumura: para. [0080] and [0116]; Table 2). The phosphor material of Matsumura includes, for example, an yttrium-aluminum oxide phosphor (i.e., oxide phosphor) (Matsumura: para. [0052]). Matsumura further discloses the presence of a resin-linear organopolysiloxane copolymer (i.e., a component B) described as having an “(R1SiO3/2)b” block (i.e., implies a block copolymer) where R1 is a phenyl group (i.e., an aryl group having 6 carbon atoms), an “(R12SiO2/2)” block where R12 is a phenyl group, a substituent having an alkynyl group, an organopolysiloxane which includes groups having hydrogen atoms such as phenyl groups (i.e., an organohydrogenpolysiloxane), and a hydrosilylation catalyst (Matsumura: para. [0015]-[0021]; claim 1).
Matsumura appears silent with respect to the chain length of its blocks, and therefore, Matsumura is not considered to disclose an “n” ranging from 3 to 1000.
Amako discloses a resin-linear silicone composition for LED including a linear block comprising 10 to 400 disiloxy units (i.e., (R12SiO2/2)n) in which n is 10 to 400) (Amako: para. [0003] and [0008]). The linear units of Amako are considered “soft” segments which have a low glass transition temperature and contribute to fluid behavior, which influences the processing temperature and stability of the composition (Amako: para. [0154]). In particular, the composition of Amako enables its material to be “re-processable” (Amako: para. [0155]). The Examiner further notes both Amako and Matsumura employ the same types of units (i.e., (R1SiO3/2) in addition to (R12SiO2/2)n) (Amako: para. [0131]; Matsumura: see above discussion). Matsumura and Amako area analogous art in that they are related to the same field of endeavor of optical resin sheets for LED devices formed from polysiloxane compositions which include RSiO3/2 and RSiO2/2 units. A person of ordinary skill in the art would have found it obvious to have selected 10 to 400 disiloxy units (i.e., n of from 10 to 400) in the composition of Matsumura, in order to enable improved processing temperatures, stability, and re-processability, as taught by Amako (Amako: para. [0154]-[0155]). This range overlaps the claimed range of 3 to 1000, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
Although Matsumura and Mako do not appear to expressly disclose the resin-linear organopolysiloxane block copolymer as non-flowable at 25 degrees Celsius, it is noted that the polymer of Matsumura and Mako is substantially identical to that of the claimed invention and present specification. A composition and its properties are inseparable. See MPEP 2112. Therefore, the copolymer of Matsumura and Mako is expected to be non-flowable at 25 degrees Celsius. 
With regards to claim 2, the sheet has dimensions of 100 mm x 100 mm (i.e., specific widths and lengths which are each within the claimed range of 15 mm or greater), providing for an area of 10,000 mm2 (i.e., within the claimed range of 400 mm2 or greater) (Matsumura: see above discussion).
With regards to claim 3, the thickness of Matsumura is from 10 to 1000 microns, and the thickness variation is less than plus or minus 3% (see above discussion). These ranges overlap the claimed ranges of 30 to 90 microns and a variation of no greater than 2.5%, respectively, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 4, Matsumura discloses a phosphor (i.e., fluorescent substance) content of 53% by weight or more (Matsumura: claim 2). This overlaps the claimed range of 10 to 90% by mass, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 5, the phosphor of Matsumura is dispersed in the resin composition (Matsumura: para. [0044]).
With regards to claim 6, Matsumura discloses melting its sheet (i.e., implies that the sheet is heat-meltable) (Matsumura: para. [0073]).
With regards to claim 8, Matsumura discloses a phosphor (i.e., fluorescent substance) content of 53% by weight or more (Matsumura: claim 2). This overlaps the claimed range of 10 to 90% by mass, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 9, the phosphor of Matsumura is formed of particles which are further dispersed in the resin composition (i.e., component B is a binder resin of a solid particle component which includes at least component A) (Matsumura: para. [0044]). Matsumura further discloses the incorporation of  (R12SiO2/2) and (R1SiO3/2) as described above, wherein, per the formula of present claim 9, Matsumura discloses molar ratios implying a value for “a” of 0.5 to 0.6 (Matsumura: claim 1). The range for the “a” value of Matsumura overlaps the claimed range of 0.8 to 0.2, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 10, the phrase “surface-treated” constitutes product-by-process language, as it recites the process step of treating the surface of the fluorescent substance or reflective material with an organosilicon compound. Such language does not limit product claims to the material performance of the recites steps, but rather, only the structures implied. In the present case, the language is quite broad. Treating the surface of a material with an organosilicon compound does not imply that the organosilicon compound is present (i.e., the scope of the claim includes placing organosilicon on the surface of the claimed compound, then removing the organosilicon, or bombarding the particles with organosilicon to form an unspecified shape).
With regards to claim 11, a person of ordinary skill in the art would have found it obvious to have incorporated titanium dioxide (i.e., titania, or a type of titanium oxide) in order to provide improved thermal and electrical conductivity while also acting as a filler (Amako: para. [0103] and [0104]). It is noted that such material is necessarily reflective per the structure of the claim.
With regards to claim 12, the composition further includes silica particles (Matsumura: para. [0043]).
With regards to claim 13, the structure of Matsumura and Amako is in the form of an LED equipped with the sheet as described above (i.e., an optical member equipped with the optical member resin sheet) (see above discussion).
With regards to claim 14, the structure of Matsumura and Amako is in the form of an LED equipped with the sheet as described above (i.e., a layered body equipped with the optical member resin sheet) (see above discussion).
With regards to claim 15, the structure further includes a base material with release treatment (i.e., a release layer) (Matsumura: para. [0070]).
With regards to claim 16, Matsumura discloses the claimed device as an LED sealed with a transparent resin (Matsumura: para. [0115]).
With regards to claim 19, the thickness of Matsumura is from 10 to 1000 microns, and the thickness variation is less than plus or minus 3% (see above discussion). These ranges overlap the claimed ranges of 30 to 90 microns and a variation of no greater than 2.5%, respectively, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed September 7th, 2022, have been fully considered but they are not persuasive.
Applicant argues that Matsumura merely discloses its composition (A) as including D and T siloxane units. Applicant argues that Matsumura does not teach or disclose any particular (specific) structure of organopolysiloxane, such as resin-linear organopolysiloxane as claimed. These arguments are not found persuasive as they conflict with the meaning of the phrase “resin-linear” as articulated in the present specification. Matsumura discloses a (R12SiO2/2) block, which paragraphs [0055] and [0057] of present specification admits is a linear block, specifically, and therefore, the polymer of Matsumura is considered to be “resin-linear”. In the event the (R12SiO2/2) block of Matsumura does not lead to a material considered “resin-linear”, then the present specification would not be considered to be enabling the claimed invention. Furthermore, paragraph [0059] of the present specification describes the resin-linear structure such that it can have a “resin structure or linear structure” (i.e., not necessarily linear), and furthermore, a linear structure is listed as “particularly preferable” (i.e., it is not necessarily the listed linear structure). Alternatively to the foregoing, the Examiner noted that Amako teaches a resin-linear structure, and therefore, regardless of the arguments directed to Matsumura, a resin-linear structure still would have been obvious to a person of ordinary skill in view of the combined teachings of Matsumura and Amako.
Applicant argues that Amako merely discloses a hot melt composition in powder form, and Amako does not disclose or teach use of a resin linear organopolysiloxane blocked polymer for making a sheet. This argument is not found persuasive as paragraph [0002] of Amako, which serves as an introductory discussion, states that the disclosure is directed to “resin linear organopolysiloxane”, and further, paragraph [0076] of Amako acknowledges formation of sheets, and paragraph [0117] of Amako states that resin-linear block copolymer compositions are contemplated. Applicant further argues that Amako does not teach or suggest the entire composition “(B)”, but this argument is not persuasive as Amako alone is not relied upon for the entirety of the argued composition. Applicant further argues that Amako does not teach the claimed melt-flow property, but this argument is not found persuasive as such a property would have been expected of the composition of Matsumura and Amako.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783